Title: From John Adams to Richard Oswald, 14 February 1783
From: Adams, John
To: Oswald, Richard


Sir
Paris Feby. 14th. 1783.

I hope You will excuse the Liberty I take of writing You a Line by Mr. Charles Storer, who has been for some time one of my Family, to enquire after your Health and Welfare, in which I interest myself very much.
We have expected You here every day for a long time, and begin to be apprehensive You dont design to return, which will be a disappointment to me, because I wish to have the pleasure of finishing the Work of Peace with a Gentleman, who has conducted it hitherto with so much Advantage. If this satisfaction is not be obtained, I wish the Service in the Hands of some one equally possessed of the only System, which can ever conduct it to a right Conclusion, for the Prosperity of your Country or mine— Of one thing I am well persuaded, that no Man will ever be found with better qualifications or dispositions.—
If You should not return here, it is not very probable we shall meet again— But whether together or assunder, I shall carry with me at all times the most entire Esteem and Respect for Mr. Oswald.
I have the honor to be, Sir, —